C. Allen, J.
The note in question was sent to the defendants, not to be put into their general account with the Pray Company, but with notice that the Pray Company would draw on them for the amount of it. The defendants answered, that they did not care to pay the draft against it. The Pray Com*277pany thereupon telegraphed to the defendants that they must pay the draft, or return the note immediately. The defendants declined to do either, and sold the note. The result of this was, that they were responsible for the conversion of the note. National Bank of Cairo v. Crocker, 111 Mass. 163.
The ground chiefly relied on in defence was that the plaintiff is not the proper party to bring the action. But sufficient appears to show that the plaintiff had become the owner of the note before the sale by the defendants. There was a bill of sale in due form, provided the vice-president Briggs, who executed it in the name of the Pray Company, had authority to do so. This authority was sufficiently shown by the following facts and circumstances. In the first place, it had been understood on all hands that the draft was drawn by the Pray Company, and cashed by the plaintiff, in reliance that the note would furnish the funds for the payment of the draft. This showed an antecedent probability that the Pray Company would assign the note to the plaintiff in case of non-payment of the draft. The bill of sale, when executed, was under the corporate seal of the Pray Company. It was signed on behalf of the Pray Company by the same officer who sent to the defendants the letter in which the note was enclosed.
If Briggs as vice-president had the custody of the note, and authority to send it to the defendants, as the defendants must admit that he had since they claim under his act, that furnishes some presumption that he had authority to execute the bill of sale. Moreover, and especially, Briggs testified: “ The company is not now the owner or holder of said note. . . . The Pray Manufacturing Company . . . made and executed a bill of sale, signed by me as vice-president, to the bank,” about November 29. This is equivalent to an assertion of his authority. He says the company did it by him as vice-president. The plaintiff’s cashier also testified that the bank purchased the note of the Pray Manufacturing Company; that the president of the company gave the draft to the bank, explaining that it was drawn against the note, and that the company was authorized to draw this draft against it.
The finding for the plaintiff was well warranted.

Exceptions overruled,.